Citation Nr: 1629320	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.

REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1966 to March 1970

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in Huntington, West Virginia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his right ear hearing loss is attributable to noise exposure in service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for right ear hearing loss there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify hearing loss and his statements have been found credible.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that his right ear hearing loss began in service and has continued since his separation.  The Board finds that the evidence supports the Veteran's contention and that service connection is warranted.

The Veteran has a current disability of right ear hearing loss as evidenced by a July 2012 VA examination.  See 38 C.F.R. § 3.385.

Regarding in-service incurrence, the Veteran testified in his June 2016 hearing that he was exposed to acoustic trauma while working the flight line as a security guard.  The Board notes that his testimony is corroborated by his DD-214 which lists his military occupation as security police.  The Board has found that the Veteran's testimony is credible and acoustic trauma is conceded. 

Turning to the final component, a nexus, while the examiner in July 2012 provided a negative nexus, the Board notes that the VA examiner did not address the fact that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA); however, since November 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The hearing acuity results from the Veteran's February 1966 were not mentioned in the VA examination.  Thus, as for as the opinion is concerned, it is based, in part, on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  Thus, the Board is left only with the Veteran's testimony and statements that he has had hearing loss since service.  Additionally, the Veteran testified that he was provided a pre-employment hearing examination, wherein he was told by a clinician that he suffered from hearing loss in both his ears.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (a lay person is competent to report a contemporary diagnosis); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In considering the Veteran's testimony and statement, the Board finds that the Veteran is competent to establish the continuity of his hearing loss symptomatology since service.  38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). As to credibility, the Board finds the Veteran to be credible.  There is no medical opinion relating the Veteran's current hearing loss to his noise exposure in service or his report of continuous symptomatology since service.  However, weighing the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current hearing loss is related to his in-service acoustic trauma.


ORDER

Entitlement to right ear hearing loss is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


